FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 AIRCRAFT SERVICE INTERNATIONAL             No. 12-36026
 INC.,
                 Plaintiff-Appellee,          D.C. No.
                                           2:12-cv-01729-
                   v.                           JLR

 INTERNATIONAL BROTHERHOOD OF
 TEAMSTERS AFL CIO LOCAL 117,                  ORDER
                      Defendant,

                  and

 WORKING WASHINGTON; ALEX
 POPESCU; JONATHAN ROSENBLUM,
             Defendants-Appellants.


                    Filed June 12, 2014


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.
2 AIRCRAFT SERVS. INT’L V. INT’L BHD. OF TEAMSTERS

    Judges Owens and Friedland did not participate in the
deliberations or vote in this case.